IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                                 No. 00-60743
                               Summary Calendar


JAIME A. MORENO,

                                                 Petitioner,

                                      versus

JOHN ASHCROFT, U.S. Attorney General,

                                                 Respondent.



                      Petition for Review of an Order
                    of the Board of Immigration Appeals
                                (A75 347 107)

                                 May 22, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      Petitioner Jaime Moreno seeks review of the denial of his

application    for    asylum    and   withholding      of   deportation.           An

immigration    judge    denied    his   application,        and     the    Board   of

Immigration    Appeals    dismissed     his    appeal.         We   deny   Moreno’s

petition.

      Our review of the Attorney General’s denial of Moreno’s

application    is    sharply    circumscribed     by     the    Immigration        and



      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
Nationality Act, as amended by the Illegal Immigration Reform and

Immigrant      Responsibility     Act   of     1996.1     It   states    that    “the

administrative       findings    of     fact    are     conclusive      unless   any

reasonable adjudicator would be compelled to conclude to the

contrary.”2       With respect to the decision to grant asylum, “the

Attorney General’s discretionary judgment whether to grant relief

. . . shall be conclusive unless manifestly contrary to the law and

an abuse of discretion.”3

      In this case, the BIA dismissed Moreno’s appeal for the

reasons contained in the IJ’s ruling.             Thus, we review the factual

findings of the IJ under the standard required by the IIRIRA.4                     If

Moreno fails to show either that he has suffered past persecution

or has a “well-founded fear of persecution on account of race,

religion, nationality, membership in a particular social group, or

political opinion,”5 he is not eligible for asylum or withholding

of removal.      Because we uphold the IJ’s determination that Moreno

      1
        Pub. L. No. 104-208, 110 Stat. 3009-546 (1996) (codified in portions of
8 U.S.C.).
      2
          8 U.S.C. § 1252(b)(4)(B).
      3
          8 U.S.C. § 1252(b)(4)(D).
      4
          See Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).
      5
        8 U.S.C. § 1101(a)(42) (defining “refugee”). 8 U.S.C. § 1158 gives the
Attorney General discretion to grant asylum to an alien meeting this definition
of refugee. Likewise, 8 U.S.C. § 1231(b)(3)(A) requires the Attorney General to
withhold removal when the alien meets these same requirements for refugee status,
except that the alien must show by a “clear probability” that he would be
persecuted, not merely a “well-founded fear.” See Mikhael, 115 F.3d at 306.
Since we do not overturn the IJ’s asylum ruling that Moreno had no “well-founded
fear” of future persecution, a fortiori the IJ’s withholding of removal decision
cannot be overturned. See Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994).

                                         2
did not suffer past persecution and has no well-founded fear of

persecution, we need not address the remaining requirements for

overturning the BIA’s ruling.

      The IJ noted inconsistencies in some of Moreno’s testimony,

but generally credited Moreno’s account of his treatment by the El

Salvadorean government and guerrilla forces.              The IJ found that

Moreno had been forcibly recruited into the civil patrol by the

government of El Salvador, and that he had been captured and held

by guerrillas.       Although he was mistreated by the guerrillas, the

IJ   found   that    the   mistreatment    was   not   severe   and   did   not

constitute torture.        The IJ thus concluded that Moreno was not the

victim of past persecution.6

      The IJ also found that Moreno did not have a well-founded or

reasonable fear of future persecution.           Moreno testified that he

fears future attempts at recruitment by the guerrillas; he also

fears that they may try to kill him for refusing to join them.              The

IJ, however, cited a State Department report detailing the greatly

improved     human    rights   situation    in   El    Salvador,   which    has

continuously improved since a peace accord between the government

and guerrillas in 1992.        The report noted that the guerrillas are

fully integrated into the government and no longer engaging in

organized, politically motivated violence.




      6
        This ruling is consistent with the ruling under similar facts upheld by
this court in Mikhael, 115 F.3d at 303-04.

                                      3
     The IJ’s findings are amply supported by the administrative

record.   After a review of the entire record in this case, we

cannot say that “any reasonable adjudicator would be compelled to

conclude to the contrary.”     Thus, we cannot overturn the IJ’s

findings that there was no past persecution and no well-founded

fear of future persecution.   Without a showing of past persecution

or well-founded fear of future persecution, Moreno is entitled to

no relief from his removal order.    Thus, we DENY his petition.




                                 4